                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PLANNED PARENTHOOD                               Case No. 16-cv-00236-WHO (DMR)
                                            FEDERATION OF AMERICA, INC., et al.,
                                   8
                                                         Plaintiffs,                         ORDER ON JOINT DISCOVERY
                                   9                                                         LETTER
                                                   v.
                                  10                                                         Re: Dkt. No. 258
                                            CENTER FOR MEDICAL PROGRESS, et
                                  11        al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13            The parties filed a joint discovery letter in which Defendants Center for Medical Progress

                                  14   (“CMP”) and BioMax Procurement Services, LLC (“BioMax”) move to compel Plaintiffs Planned

                                  15   Parenthood Mar Monte, Inc. (“PPMM”), Planned Parenthood Northern California (“PPNC”),

                                  16   Planned Parenthood Los Angeles (“PPLA”), and Planned Parenthood of the Pacific Southwest

                                  17   (“PPPSW”) to respond to one interrogatory. [Docket No. 258 (Jt. Letter).] The court held a

                                  18   hearing and ordered supplemental materials, which the parties timely lodged. [See Docket Nos.

                                  19   302, 303.] For the following reasons, Defendants’ motion to compel is granted in part.

                                  20   I.       BACKGROUND

                                  21            A. The Parties’ Joint Discovery Letter

                                  22            Plaintiffs’ allegations in the First Amended Complaint (“FAC”) have been described in

                                  23   detail in previous orders so are not repeated here. The interrogatory at issue targets Plaintiffs’

                                  24   compliance with federal law related to fetal tissue procurement. Under federal law, it is “unlawful

                                  25   for any person to knowingly acquire, receive, or otherwise transfer any human fetal tissue for

                                  26   valuable consideration if the transfer affects interstate commerce.” 42 U.S.C. § 289g-2(a). “The

                                  27   term ‘valuable consideration’ does not include reasonable payments associated with the

                                  28   transportation, implantation, processing, preservation, quality control, or storage of human fetal
                                   1   tissue.” 42 U.S.C. § 289g-2(e)(3). Four of 59 Planned Parenthood affiliates “facilitated their

                                   2   patients’ donation of fetal tissue for research and accepted reasonable payments to reimburse for

                                   3   the costs incurred to facilitate such donations” at the time Defendants released the videos at issue

                                   4   in this case. Jt. Letter 4. These affiliates are Plaintiffs PPLA, PPMM, PPNC, and PPPSW

                                   5   (referred to hereinafter as “the affiliates” or “Plaintiffs”). See id. at 1.

                                   6           Defendants propounded the following request for admission (“RFAs”) to each of the

                                   7   affiliates:
                                                       Admit that, prior [to] June 2015, the payments you received for
                                   8                   facilitating the donation of fetal tissue exceeded the combined cost to
                                                       you of transportation, implantation, processing, preservation, quality
                                   9                   control, and storage of fetal tissue.
                                  10   Jt. Letter Ex. 1. Each affiliate denied the RFA. Id. Defendants also propounded an identical

                                  11   accompanying interrogatory to the affiliates, as follows:

                                  12                   Is your April 28, 2017, response to Request for Admission No.
Northern District of California
 United States District Court




                                                       [20/21] an unqualified admission? If no,
                                  13
                                                               (a) state all facts upon which you base your response;
                                  14
                                                               (b) state the names, addresses, and telephone numbers of all
                                  15                           persons who have knowledge of those facts; and
                                  16                           (c) identify all document[s] and other tangible things that
                                                               support your response and state the name, address and
                                  17                           telephone number of the person who has each document or
                                                               thing.
                                  18
                                       Jt. Letter Ex. 1. Plaintiffs made a number of objections to the interrogatory, including that it seeks
                                  19
                                       information that is not relevant to the claims or defenses in this action and “is disproportionate
                                  20
                                       relative to the needs of the case.” Id.
                                  21
                                               Defendants move for an order compelling the affiliates to provide full responses to the
                                  22
                                       interrogatory. According to Defendants, discovery regarding whether Plaintiffs violated federal
                                  23
                                       law regarding fetal tissue procurement is relevant to “claims, alleged damages, and defenses in this
                                  24
                                       case.” Jt. Letter 1. They make two relevance arguments: first, Defendants contend that the
                                  25
                                       requested information is relevant to “various affirmative defenses,” although they identify only
                                  26
                                       one: according to Defendants, “contracts to suppress evidence of illegal activities are
                                  27
                                       unenforceable.” Id. at 1-2 (citations omitted). Defendants do not elaborate further.
                                  28
                                                                                            2
                                   1          Defendants also argue that the requested discovery is relevant to Plaintiffs’ damages claim.

                                   2   They point to allegations in the operative complaint that Plaintiffs were harmed because

                                   3   Defendants “went public with a vicious online video smear campaign,” releasing videos that

                                   4   “purport[ed] to show that Plaintiffs violated federal law related to tissue donation.” See FAC ¶ 7;

                                   5   see also id. at ¶¶ 8 (“Millions of people who viewed the manipulated videos and inflammatory

                                   6   accusations were made to believe that Planned Parenthood had violated the law and acted

                                   7   improperly”); 124 (Defendants released “a series of heavily-edited and deceptive short videos that

                                   8   they claimed proved that Planned Parenthood had violated federal law related to fetal tissue

                                   9   donation”). According to Defendants, they have learned in discovery that the four affiliates

                                  10   received money for fetal tissue on a per-specimen basis, but that the affiliates “kept no

                                  11   contemporaneous accounting of any costs associated with the transportation, implantation,

                                  12   processing, preservation, quality control, or storage of the tissue.” Jt. Letter 1. However, in
Northern District of California
 United States District Court




                                  13   responses to RFAs, Plaintiffs deny that they received more in payments than they expended in

                                  14   allowable costs. Defendants assert that the reasons for the denials, as well as witnesses and

                                  15   documents underlying the denials, “are of central relevance to Plaintiffs’ claim . . . that they were

                                  16   harmed by Defendants’ allegedly false statements that Planned Parenthood was violating the law

                                  17   regarding fetal tissue donation.” Id. According to Defendants, if Plaintiffs were in fact violating

                                  18   federal law regarding fetal tissue donation, “Plaintiffs’ claim of damage collapses.” Id.

                                  19          In response, Plaintiffs argue that Defendants’ relevance argument misrepresents Plaintiffs’

                                  20   damages theory. According to Plaintiffs, “[w]hat caused Defendants’ videos to catch fire was the

                                  21   lurid story of Planned Parenthood purportedly engaging in a ‘criminal conspiracy to make money

                                  22   off of aborted fetal parts.’” Id. (quoting FAC ¶ 125 (quoting Defendants’ press release

                                  23   accompanying videos)). Plaintiffs assert that “[i]t is that claim that h[a]rmed Plaintiffs and that

                                  24   claim that Plaintiffs have put at issue in this lawsuit[.]” Jt. Letter 3 (emphasis in original).

                                  25   Plaintiffs contend that the discovery now at issue – whether four out of fifty-nine Planned

                                  26   Parenthood affiliates received more in fetal tissue procurement payments than they expended in

                                  27   allowable costs – “has zero bearing on the ‘truth’ of [Plaintiffs’ damages] claim” and is therefore

                                  28   not relevant to damages, causation, or any claim or defense. Id. Plaintiffs further state that they
                                                                                           3
                                   1   have produced documents that demonstrate the falsity of CMP’s video campaign, including: 1)

                                   2   invoices for fetal tissue reimbursement for the four affiliates from 2011 through 2015; 2) fetal

                                   3   tissue procurement contracts; 3) audited financials to substantiate the total revenues for those

                                   4   affiliates; and 4) PPFA’s policies relating to fetal tissue from 2011 to 2015. Jt. Letter 4. They

                                   5   have also identified the affiliates who offered patients the option of donating fetal tissue and the

                                   6   time period during which each affiliate did so. Id. They argue that the discovery they have

                                   7   already provided satisfies their obligations with respect to the relevant issue: “whether CMP

                                   8   falsely claimed that Planned Parenthood was engaged in ‘a criminal conspiracy to make money off

                                   9   of aborted baby parts.’” Id. Plaintiffs argue that any further discovery on this issue is “an after-

                                  10   the-fact attempt to find the evidence [of wrongdoing] that [Defendants] said they had” in the

                                  11   videos. [Docket No. 299 (Hr’g Tr. Jul. 19, 2018) 37.]

                                  12          B. The Parties’ Supplemental Submissions
Northern District of California
 United States District Court




                                  13          At the hearing, the court asked Defendants to identify any evidence that a Planned

                                  14   Parenthood affiliate “violated federal law by receiving money in excess of the allowable

                                  15   reimbursement costs under federal law,” including evidence of violations that Defendants

                                  16   uncovered during their alleged infiltration of Plaintiffs’ conferences and private meetings. Tr. 6,

                                  17   9, 10-11. Defendants identified videos taken by Defendants at separate meetings with Dr.

                                  18   Deborah Nucatola and Dr. Mary Gatter, as well as “findings” in the final reports by the United

                                  19   States House of Representatives Select Investigative Panel and the United States Senate Judiciary

                                  20   Committee. Id. at 6-7, 10, 11-13, 22-25. Additionally, Defendants identified certain RFA

                                  21   responses that show that Plaintiffs never attempted to determine the actual costs of their fetal

                                  22   tissue transfer program until after Defendants released the first videos in July 2015. Id. at 16-17.

                                  23          Plaintiffs disputed that the videos cited by Defendants showed that Plaintiffs violated

                                  24   federal law, or that the Congressional committees made affirmative findings that Plaintiffs had

                                  25   violated federal law. Id. at 17-21. Plaintiffs identified minority party reports regarding the

                                  26   Congressional investigations that provide context to the majority party reports, id. at 25-26, as

                                  27   well as press releases issued by CMP contemporaneously with the videos in which Defendants

                                  28   made affirmative representations that they had evidence of Plaintiffs’ unlawful activity. Id. at 37-
                                                                                          4
                                   1   38.

                                   2          The court ordered the parties to submit the materials each side had identified at the hearing,

                                   3   namely, the raw, unedited videos of the Nucatola and Gatter meetings, along with the edited

                                   4   versions of those two videos that Defendants released; the Congressional reports and

                                   5   corresponding minority reports; Plaintiffs’ responses to the relevant RFAs; and CMP’s press

                                   6   releases that accompanied the release of the videos. Id. at 26-27, 39, 49-50. The court also

                                   7   ordered Plaintiffs to submit a brief factual report regarding an affiliate that had been identified by

                                   8   Defendants at the hearing that allegedly made an accounting of costs related to its fetal tissue

                                   9   transfer program. Id. at 47-48.

                                  10          The court specifically instructed the parties to submit only those materials it had asked for:

                                  11   “I’m [] ordering the parties to only give me what I ask for and not include any further evidence or

                                  12   argument. . . . If you do something beyond what I just ordered, I’m going to ignore it.” Id. at 48.
Northern District of California
 United States District Court




                                  13          Following the hearing, the parties timely submitted materials for the court’s review.

                                  14   [Docket Nos. 302, 303.]1 Despite the court’s express admonition, Defendants submitted at least

                                  15   eight hours of footage and videos that defense counsel did not identify at the hearing, including a

                                  16   newly-created 12-minute video summary, in addition to the raw and edited footage of the Nucatola

                                  17   and Gatter meetings that the court ordered Defendants to provide. The court declines to review

                                  18   this expressly prohibited material, and has limited its review to the three-hour raw footage of the

                                  19   Nucatola meeting; the 1.5 hour raw footage of the Gatter meeting; the Congressional reports and

                                  20   corresponding minority reports; Plaintiffs’ responses to the relevant RFAs; and CMP’s press

                                  21   releases that accompanied the release of the videos.

                                  22          On January 3, 2019, the court ordered Plaintiffs to submit a “clear and specific articulation

                                  23   of the categories of damages that Plaintiffs are and are not seeking” in this litigation. [Docket No.

                                  24   409.] Plaintiffs timely filed the requested statement. [Docket No. 420 (Pls.’ Damages

                                  25

                                  26   1
                                         Plaintiffs did not submit the report of its affiliate’s accounting of the costs related to its fetal
                                  27   tissue transfer program, asserting that the three-page document is dated March 10, 2000 and states
                                       “Confidential To Our Lawyer Only.” [Docket No. 302 at 2.] Plaintiffs state that “the document is
                                  28   clearly privileged and was created fifteen years before Defendants’ fraudulent scheme alleged
                                       here.” Id.
                                                                                             5
                                   1   Statement).]

                                   2   II.    LEGAL STANDARD
                                   3          Federal Rule of Civil Procedure 26 provides

                                   4                  Parties may obtain discovery regarding any nonprivileged matter that
                                                      is relevant to any party’s claim or defense and proportional to the
                                   5                  needs of the case, considering the importance of the issues at stake in
                                                      the action, the amount in controversy, the parties’ relative access to
                                   6                  relevant information, the parties’ resources, the importance of the
                                                      discovery in resolving the issues, and whether the burden or expense
                                   7                  of the proposed discovery outweighs its likely benefit.
                                   8   Fed. R. Civ. P. 26(b)(1). “Information within this scope of discovery need not be admissible in

                                   9   evidence to be discoverable.” Id. “Relevancy, for the purposes of discovery, is defined broadly,

                                  10   although it is not without ultimate and necessary boundaries.” Gonzales v. Google, Inc., 234

                                  11   F.R.D. 674, 679-80 (N.D. Cal. 2006). The party seeking discovery has the initial burden of

                                  12   establishing that its request satisfies Rule 26(b)(1)’s relevancy requirement, La. Pac. Corp. v.
Northern District of California
 United States District Court




                                  13   Money Mkt. 1 Institutional Inv. Dealer, 285 F.R.D. 481, 485 (N.D. Cal. 2012), while “[t]he parties

                                  14   and the court have a collective responsibility to consider the proportionality of all discovery and

                                  15   consider it in resolving discovery disputes.” Fed. R. Civ. P. 26, Advisory Committee Notes to

                                  16   2015 Amendments, Subdivision (b)(1).

                                  17   III.   DISCUSSION
                                  18          The court first addresses Defendants’ contention that the requested discovery is relevant to

                                  19   the affirmative defense that “contracts to suppress evidence of illegal activities are unenforceable.”

                                  20   Defendants appear to assert that the requested discovery is relevant to their affirmative defense to

                                  21   Plaintiffs’ claims for breach of contract based on Defendants’ alleged breach of exhibitor

                                  22   agreements and non-disclosure and confidentiality agreements. See FAC ¶¶ 177-181, 182-188,

                                  23   250-253. Defendants entered into these agreements in 2014 and in the first half of 2015. See FAC

                                  24   ¶¶ 178, 183, 184, 250. They cite three cases for the proposition that agreements or contracts to

                                  25   “maintain silence” or conceal a crime are illegal or unenforceable. See Fomby-Denson v. Dep’t of

                                  26   Army, 247 F.3d 1366, 1377 (Fed. Cir. 2001) (“an agreement to not refer a matter to law

                                  27   enforcement authorities for investigation contravenes public policy”); Branzburg v. Hayes, 408

                                  28   U.S. 665, 695–96 (1972) (“it is obvious that agreements to conceal information relevant to
                                                                                         6
                                   1   commission of crime have very little to recommend them from the standpoint of public policy.”);

                                   2   Lachman v. Sperry-Sun Well Surveying Co., 457 F.2d 850, 853 (10th Cir. 1972) (“Oklahoma has

                                   3   expressed a stronger interest in the punishment of wrongful behavior than in the strict enforcement

                                   4   of contracts when the two interests collide.”).

                                   5          Defendants do not explain their argument, so the court speculates that it is something along

                                   6   these lines: discovery on whether the four affiliates violated federal law regarding the transfer of

                                   7   fetal tissue is relevant because it could support a defense that the agreements that Defendants

                                   8   allegedly breached were invalid and therefore unenforceable, because the agreements themselves

                                   9   sought to shield evidence of illegal conduct. The problem with such an argument is that the

                                  10   viability of the defense turns on whether the information protected by the agreements actually

                                  11   included illegal conduct. If the information protected by the agreements did not include evidence

                                  12   of illegal conduct, then the defense does not apply, and discovery about whether four affiliates
Northern District of California
 United States District Court




                                  13   complied or failed to comply with federal law at some other point in time is irrelevant to the

                                  14   validity or enforceability of the agreements.

                                  15          Here, Defendants did not identify any information purportedly covered by the exhibitor

                                  16   and non-disclosure/confidentiality agreements that they contend constitutes evidence of illegal

                                  17   conduct. This fact alone is fatal to Defendants’ argument. Moreover, the court reviewed all the

                                  18   documents and videos that Defendants identified at the hearing as evidence that Plaintiffs violated

                                  19   federal law regarding the transfer of fetal tissue, even though none of it was covered by the

                                  20   exhibitor and non-disclosure/confidentiality agreements. Consistent with Judge Orrick’s review in

                                  21   the NAF case, none of the submitted videos reviewed by the court for this dispute contain evidence

                                  22   of actual criminal wrongdoing with respect to 42 U.S.C. § 289g-2 or “profiteering from the sale of

                                  23   fetal tissue.” See Nat’l Abortion Fed’n v. Ctr. for Med. Progress, No. 15-CV-03522-WHO, 2016

                                  24   WL 454082, at *1, 21 (N.D. Cal. Feb. 5, 2016) (“I have reviewed those transcripts and recordings

                                  25   and find no evidence of actual criminal wrongdoing.”). Similarly, the Congressional reports

                                  26   submitted by Defendants do not contain findings that Plaintiffs violated the law.

                                  27          In sum, Defendants have failed to establish that discovery regarding the requested details

                                  28   of the affiliates’ fetal tissue transfer program is relevant to an affirmative defense that “contracts to
                                                                                          7
                                   1   suppress evidence of illegal activities are unenforceable.”

                                   2           Defendants also argue that they are entitled to the discovery in order to counter Plaintiffs’

                                   3   assertion that they were damaged by Defendants’ “smear campaign.” Defendants point to

                                   4   allegations in the FAC that their videos contained false accusations that Plaintiffs violated federal

                                   5   law banning the transfer of fetal tissue for profit. Defendants contend that they should be

                                   6   permitted to conduct discovery about the four affiliates’ fetal tissue transfer program in order to

                                   7   prove that the accusations in their videos were truthful. In other words, Defendants seek discovery

                                   8   that could establish that the affiliates violated federal law regarding fetal tissue, thus disproving

                                   9   Plaintiffs’ allegations that they were damaged by Defendants’ untruthful “smear campaign.” See

                                  10   Tr. 40 (“Planned Parenthood is saying: ‘Those are false allegations.’ We are entitled to prove . . .

                                  11   it’s true.”). According to Defendants, “[i]f Plaintiffs were indeed violating federal law, Plaintiffs’

                                  12   claim of damages collapses.” Jt. Letter 1.
Northern District of California
 United States District Court




                                  13           The problem with Defendants’ argument is that it is circular. Defendants are attempting to

                                  14   rely on the accusations they made in the video campaign in order to obtain discovery that might

                                  15   demonstrate the truthfulness of the accusations themselves. Defense counsel admitted as much at

                                  16   the hearing, stating, “if it turns out the defendants are correct, [that Plaintiffs] were violating the

                                  17   law, then [their] damages go all the way down . . .” Tr. 33-34. Facts that Defendants had in their

                                  18   possession at the time they released their video campaign are relevant to evaluating whether

                                  19   Defendants’ actions were culpable. Evidence that Defendants may be able to gather after the fact

                                  20   is not probative of Defendants’ actions at the time they released their public campaign.

                                  21           Finally, Defendants argue that if their allegations in the video campaign were correct,

                                  22   Plaintiffs’ damages claims “collapse[].” Jt. Letter 1. Although Defendants again do not explain

                                  23   their argument, their position appears to be that the truthfulness of their allegations about

                                  24   Plaintiffs’ fetal tissue procurement practices would defeat any claim for reputational or publication

                                  25   damages stemming from the allegations. See id. at 2. However, Plaintiffs have represented to the

                                  26   court that they “are not seeking reputational damages such as loss of good will or loss of revenue,”

                                  27   and that “no plaintiff seeks to recover lost revenue or profits as a result of any negative impact on

                                  28   Plaintiffs’ reputation.” Pls.’ Damages Statement. Instead, Plaintiffs state that they seek damages
                                                                                           8
                                   1   related to “increased security incidents” following the release of the videos. Specifically,

                                   2   Plaintiffs seek damages related to short term security costs, conference and health center security

                                   3   improvements, and property damage, as well as damages related to the costs one affiliate incurred

                                   4   in responding to state investigations. Id. Defendants do not explain how after-the-fact discovery

                                   5   bearing on the truthfulness of their accusations in the video campaign would defeat Plaintiffs’

                                   6   claim for damages related to “costs for protecting staff and patients” following the release of the

                                   7   videos. See id.

                                   8           Despite Defendants’ flawed arguments, the court finds that they are entitled to more of a

                                   9   response than they have been given. In response to the RFA at issue, Plaintiffs denied that the

                                  10   payments that the four affiliates received for facilitating the donation of fetal tissue exceeded the

                                  11   combined costs allowable under § 289g-2, but refused to provide any explanation for that

                                  12   response. Defendants therefore have no way to understand Plaintiffs’ denial. This does not mean
Northern District of California
 United States District Court




                                  13   that Defendants are entitled to a detailed accounting by each affiliate, along with the identification

                                  14   of all supporting documents and witnesses. On the current record, requiring such a response

                                  15   would not be proportional to the needs of the case. Plaintiffs have already produced invoices for

                                  16   fetal tissue reimbursement for the four affiliates, fetal tissue procurement contracts, policies

                                  17   relating to fetal tissue donation, and audited financial statements. However, Plaintiffs’ denial of

                                  18   the RFA presumably was based on facts; Plaintiffs should provide interrogatory responses that

                                  19   state the facts that support their denial of the RFA so that Defendants may understand the basis for

                                  20   the denial.

                                  21   IV.     CONCLUSION
                                  22           For the foregoing reasons, Defendants’ motion to compel is granted in part. Plaintiffs shall

                                  23   provide verified responses to the interrogatory on behalf of the four affiliates within seven days of
                                                                                                                        ISTRIC
                                  24   the date of this order.                                                     TES D      TC
                                                                                                                 TA
                                                                                                                                   O
                                                                                                             S




                                               IT IS SO ORDERED.
                                                                                                                                    U




                                  25
                                                                                                            ED




                                                                                                                                     RT




                                                                                                                                  D
                                                                                                                           RDERE
                                                                                                        UNIT




                                                                                                                         OO
                                  26   Dated: January 24, 2019                                                   IT IS S
                                                                                                                                        R NIA




                                  27                                                      ______________________________________
                                                                                                                              Ryu
                                                                                                                       nna M.
                                                                                                        NO




                                                                                                        Donna M.eRyuDo
                                                                                                                  g
                                                                                                                                       FO




                                  28                                                                          Jud
                                                                                                United States Magistrate Judge
                                                                                                         RT




                                                                                                                                       LI




                                                                                                           ER
                                                                                                            H




                                                                                                                                   A




                                                                                          9                    N                C
                                                                                                                                   F
                                                                                                                     D IS T IC T O
                                                                                                                           R
